Title: From James Madison to John Armstrong, 18 July 1814
From: Madison, James
To: Armstrong, John


        
          July 18. 1814.
        
        Wanted copies of the instructions to General Brown, for carrying into effect the plan of operations, agreed on in the Cabinet on the 7th. of June. Copies of the instructions to General Winder on his taking command of his Military district, and since.
        The Secretary will let me see the requisitions of Militia to be placed between this place and Baltimore before they go forward.
        
          James Madison.
        
      